                                                                           DISTRICT OF OREGON
                                                                               FILED
                                                                              June 22, 2020
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER ABATING DETERMINATION
                                                   )   OF CLAIMS
14                                                 )
                                  Debtor.          )
15                                                 )
16        On January 31, 2020, Victor Szanto, Evye Szanto, Anthony and
17   Mariette Szanto, Kimberly and Austin Bell, Nicole Szanto, and Barbara
18   Szanto Alexander (referred to collectively as the Claimants) filed
19   amended proof of claim forms in this chapter 7 case.                 See Claim Numbers
20   8-2, 9-2, 10-3, 11-2, 12-2, and 13-2 (referred to collectively as the
21   Claims).    Debtor filed objections to the Claims, see Docs. 947, 948, 949,
22   950, 945, and 946 (referred to collectively as the Claim Objections),
23   arguing that the Claims should be disallowed for various reasons.
24        The Claims are comprised of two parts.            In Part 1, Claimants seek
25   compensation from the bankruptcy estate for amounts already awarded by
26   this Court in Adv. P. 16-3114-pcm (the AP).            Debtor has appealed various


     Page 1 -    ORDER ABATING DETERMINATION OF CLAIMS


                          Case 16-33185-pcm7   Doc 999   Filed 06/22/20
 1   of this Court’s decisions in the AP, including its award of damages and
 2   attorney fees to Claimants.   See United States District Court for the
 3   District of Oregon Case Numbers 3:18-cv-951-SI, 3:18-cv-952-SI, 3:19-cv-
 4   1089-SI, 3:19-cv-2043-SI, and 3:20-cv-533-SI (referred to collectively as
 5   the Appeals).   The Appeals remain pending with briefing scheduled to be
 6   completed in December of 2020.
 7         In Part 2 of the Claims, Claimants seek compensation from the
 8   bankruptcy estate, in amounts that remain to be determined, for damages
 9   they allegedly incurred in defending the claims asserted against them by
10   Debtor in the AP.
11         The Court has concluded that further consideration of the extent to
12   which this Court should allow or disallow the Claims and the Claim
13   Objections should be abated until the District Court resolves the
14   Appeals.   Considerations of economy and efficiency and the conservation
15   of judicial resources weigh in favor of abating determination of the
16   Claims because the District Court’s resolution of the Appeals will
17   clarify the amounts, if any, that should be allowed in connection with
18   Part 1 of the Claims and potentially clarify and narrow the issues that
19   must be addressed in deciding at least some of the issues raised by
20   Debtor in the Claim Objections.
21         For the reasons stated above,
22         IT IS HEREBY ORDERED that consideration of the Claims and the Claim
23   Objections are ABATED until the District Court resolves the Appeals.
24                                         ###
25   cc:   Peter Szanto (via ECF)
           Nicholas J. Henderson (via ECF)
26         Chapter 7 Trustee (via ECF)


     Page 2 -   ORDER ABATING DETERMINATION OF CLAIMS


                      Case 16-33185-pcm7   Doc 999   Filed 06/22/20
